Title: To George Washington from Francis Willis, Jr., 24 September 1788
From: Willis, Francis Jr.
To: Washington, George



May it please your Excellency
Septr 24th 1788

I took the liberty formerly to address you on some business that still remains unsettled, therefore must again be troublesome & request yr determination on the matter. at the decease of Mrs Washington Colo. Saml Washington wife she left some negros to her son that were given her after his decease, the child also died, & I who was her Executor from my own ill Judgment & being also ill advised sold them, as supposing they were vested otherwise than it is now thought, Sir I learn the right is in you, as I have wrote you before, & then requested that I might be directed to pay the amount of the sales to your Brothers Heirs unto whom our present Governour wrote me you intended to give it, & he also wrote me you would direct me not to be molested for my Error, as you judged what I had done was with good intentions; I humbly thank your Excellency for

yr good opinion, & assure you upon my honour it was the case, for notwithstanding it appeard impossible to me that the law should take from Mrs Washingtons own children what she never had till after her widowhood, still I got advice on the matter as Mr Whiting will shew you & yet still err’d, so now have only to entreat you to end the matter by directing whom I shall pay, upon which the bearer my Friend Mr Whiting will settle the matter, for untill that is done I cannot but be in an uneasy state, for in case of my death my innocent family would suffer for my doing what I thought, & was advised was right, should yr Excellency not choose to end the matter as he proposed, I must try to buy the negroes again tho suppose that would be difficult. there is another matter waits your will respecting these negroes, when I made sale of them to Colo. Henry, he had not seen them, nor I except the mother of the 4 children, which I told Colo. Henry, & advised him to enquire particularly of their father whom he ownd, concerning their sex age, health &c. &c. which he did & agreed to give £240 for the 5, I deliverd them without ever seing them, & in about 18 months Colo. Henry wrote me the eldest was an Idiot, & refused to settle for him as instead of a profit, he was a charge; & by his statement of the matter which Mr Whiting has he has deducted £60 for the boy; if you think that deduction too much I will go over to Colo. Henrys & propose to get disinterested gentlemen to examine into the matter & give their opinion, unto which I am convinced Colo. Henry will agree—My friend Mr Whiting who does me the favour to call on Yr Excellency on the business is acquainted with the circumstances of both these matters unto whom I beg & intreat you to be so good as to give your full determination that I may end a matter for which my only reward is a great deal of trouble & anxiety. The present Governour whose advice I took after I found I was in an error, told me the sale was good to the purchaser, tho I was liable to an action for my proceedings; for it is a well known maxim that ignorance is no plea in law, so I remain altogether at yr mercy of which Ive no doubt, from Yr Excellencies Most Obedt & hbl. Servt

Francis Willis jr.


P.s. Should the mode of settlement I propose not be agreeable, I will oblige myself to carry gentlemen of judgment & character

to Colo. Henrys, shew them the Negroes, & will buy of equall value & deliver them to yr order, which I suppose would be equally agreeable to whoever you intend to give the Negroes as there can be no attachment to those I soled being unknown to the children; F.W.

